DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 9/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer

Acknowledgment is made that a Terminal Disclaimer which will obviate a double patenting rejection over prior patent US 11,133,999, has been received.

Examiner’s Statement of Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Claims 1, 11 and 19 are allowed because the prior art fails to teach the claims as a whole as recited below:

Regarding claim 1 “A method, comprising: performing, by one or more computers that implement a network monitoring system: 
sending a network sensor package to a network sensor host in a remote network, wherein the network sensor package is configured to execute a container that isolates applications executing in the container from an operating system of the network sensor host, and the applications include a network sensor deployment engine; 
receiving, from the network sensor deployment engine, a request for a configuration file to configure to network sensor host; 
generating the configuration file; sending the configuration file to the network sensor deployment engine, wherein the network sensor deployment engine uses the configuration file to configure the applications; and 
receiving sensor data about the remote network from the applications on the network sensor host.”

Regarding claim 11 “A system, comprising: RAPID7Docket No.: RPD110C1US one or more computers that implement a network monitoring system, configured to: 
send a network sensor package to a network sensor host in a remote network, wherein the network sensor package is configured to execute a container that isolates applications executing in the container from an operating system of the network sensor host, and the applications include a network sensor deployment engine; 
receive, from the network sensor deployment engine, a request for a configuration file to configure to network sensor host; generate the configuration file; 
send the configuration file to the network sensor deployment engine, wherein the network sensor deployment engine uses the configuration file to configure the applications; and 
receive sensor data about the remote network from the applications on the network sensor host.”

Regarding claim 19 “One or more non-transitory computer-readable storage media storing program instructions that when executed on one or more processors implement a network monitoring system and cause the network monitoring system to: 
send a network sensor package to a network sensor host in a remote network, wherein the network sensor package is configured to execute a container that isolates applications executing in the container from an operating system of the network sensor host, and the applications include a network sensor deployment engine; 
receive, from the network sensor deployment engine, a request for a configuration file to configure to network sensor host; 
generate the configuration file; send the configuration file to the network sensor deployment engine, wherein the network sensor deployment engine uses the configuration file to configure the applications; and 
receive sensor data about the remote network from the applications on the network sensor host.”

Ahuja et al. (US 2019/0273718) teach a network security system delivers a seed software application which instantiates microservices on a host.  The network security system deploys the microservices to inspect traffic throughout a datacenter including evaluating network traffic for potential security threats and executing security actions on the network traffic to present security threats (see paragraphs [0045]-[0046] and [0049]-[0050]).  Ahuja teaches a system provides a seed software application to a host to deploy microservices which inspect and evaluate network traffic in a datacenter to detect potential security threats, while Ahuja discloses the main inventive concept of the pending application, Ahuja fails to teach other claimed limitations which identified above.

Motoki (US 2014/0123140) teaches a virtual interface identification method in a virtual machine, a physical node receives a virtual node assignment request including a definition of a virtual interface held by the virtual node. The physical node associates a virtual NIC of the virtual machine with each of the virtual interface included in the virtual node assignment request one by one, assigning a value to a MAC address of the virtual NIC, writing a rule associating the virtual interface included in the virtual node assignment request with a MAC address assigned to the virtual NIC of the virtual machine into a configuration file of interface mapping means of an operating system to be started up on the virtual machine (see paragraph [0041]).  Motoki discloses the step of assigning a value to a MAC address of the virtual NIC but fails to disclose enumerating the NIC(s) on the host, transmits a topology status to a deployment server, and requests a configuration file from the deployment server.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takahashi et al. (US 2022/0046209) teach sensor information processing system using container orchestration technique
Patton et al. (US 2018/0227182) teach containerized virtual network function
Wang et al. (US 2018/0060059) teach synchronizing configurations for container hosted application
                                                                                                                                                                                                  Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. T. N/
Examiner, Art Unit 2459
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459